DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of a mental processes without significantly more. 

In January 2019, the U.S. Patent and Trademark Office (USPTO) published revised guidance on the application of § 101. 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (Jan. 7, 2019) ("2019 Revised Guidance").  "All USP TO personnel are, as a matter of internal agency management, expected to follow the guidance." Id. at 51; see also October 2019 Update at 1.
Under the 2019 Revised Guidance and the October 2019 Update, we first look to whether the claim recites:
(1) any judicial exceptions, including certain groupings of abstract
ideas (i.e., mathematical concepts, certain methods of organizing
human activity such as a fundamental economic practice, or mental
processes) ("Step 2A, Prong One"); and

practical application (see MPEP § 2106. 05( a)-( c ), ( e )-(h) (9th ed.
Rev. 08.2017, Jan. 2018)) ("Step 2A, Prong Two"). 
2019 Revised Guidance, 84 Fed. Reg. at 52-55.

Only if a claim (1) recites a judicial exception and (2) does not integrate that exception into a practical application, do we then look, under Step 2B, to whether the claim:
(3) adds a specific limitation beyond the judicial exception that is not "well-understood, routine, conventional" in the field (see MPEP § 2106.05(d)); or
(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
2019 Revised Guidance, 84 Fed. Reg. at 52-56.

2019 Revised Guidance, Step 1
	Claims 1-20 are respectively drawn to a method, one or more computing devices, and one or more computer-readable storage media, thus they fall into one of the four recognized statutory classes.

2019 Revised Guidance, Step 2A Prong One
	Apart from the “computing device”, “processor”, “memory”, and “computer-readable storage media”, independent claims 1, 11, and 17 recite limitations which are drawn to the abstract idea of a mental process.  See 2019 Revised Guidance, 84 Fed. 
A claim recites a mental process when it encompasses acts people can perform using their minds or pen and paper. See, e.g., CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372-3 (Fed. Cir. 2011) (determining that a claim whose "steps can be performed in the human mind, or by a human using a pen and paper" is directed to an unpatentable mental process). This is true even if the claim recites use of a generic computer component to perform the process steps. See, e.g., Versata Dev. Grp., Inc. v.
SAP Am., Inc., 793 F.3d 1306, 1335 (Fed. Cir. 2015) ("Courts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person's mind."); see also 2019 Revised Guidance, 84 Fed. Reg. at 52 n.14 ("If a claim, under its broadest reasonable interpretation, covers performance in the mind but for the recitation of generic computer
components, then it is still in the mental process category unless the claim cannot practically be performed in the mind.").

	Claim 1 recites “A method, performed by one or more computing devices, for automated data reconciliation and self-healing using machine learning, the method comprising: receiving an indication of a number of reconciliation iterations to perform, wherein the number of reconciliation iterations is two or more, wherein the number of reconciliation iterations is generated by a machine learning model, and wherein the number of reconciliation iterations changes dynamically based on prior reconciliation results; for each reconciliation iteration of the number of reconciliation iterations: 

	Claim 11 recites “One or more computing devices comprising: processors; and memory; the one or more computing devices configured, via computer-executable instructions, to perform operations for automated data reconciliation and self-healing using machine learning, the operations comprising: receiving an indication of a number of reconciliation iterations to perform, wherein the number of reconciliation iterations is two or more, wherein the number of reconciliation iterations is generated by a machine learning model, and wherein the number of reconciliation iterations changes dynamically based on prior reconciliation results; for each reconciliation iteration of the number of reconciliation iterations: performing reconciliation comprising checking consistency of integrated data in a target system against source data in a source system; and when a reconciliation error is found, performing a self-healing operation to correct the integrated data in the target system; and outputting reconciliation results from performing the reconciliations over the number of reconciliation iterations.”

	Claim 17 recites “One or more computer-readable storage media storing computer-executable instructions for execution on one or more computing devices to perform operations for automated data reconciliation and self-healing using machine 

Given their broadest reasonable interpretation, these limitations encompass steps that can be performed in the human mind, or by a human using a pen and paper to analyze information.  Because these limitations encompass using mental steps to analyze information, the independent claim recites a mental process. See, e.g., Elec. Power Grp., 830 F.3d at 1354 ("In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category.").  See, e.g.,BancorpServs., L.L.C. v. SunLifeAssur. Co. of Canada (US.), 687 F.3d 1266, 1280-81 (Fed. Cir. 2012) (determining that, in light of the written description, the claims at issue involved "mere mathematical computation" and were directed to an abstract idea); 
	The dependent claims do not recite limitations which would be more than an extended abstract idea from the independent claim.
	Therefore, the claims recite a mental process pursuant to Step 2A, Prong One of the guidance.

2019 Revised Guidance, Step 2A Prong Two
In determining whether the claims are "directed to" the identified abstract idea, we next consider whether the claims recite additional elements that integrate the judicial exception into a practical application.  The examiner discerns no additional element (or combination of elements) recited in the claims that integrates the judicial exception into a practical application. See 2019 Revised Guidance, 84 Fed. Reg. at 54-55.
	Here, it has been established that claims 1, 11, and 17 only recite additional elements beyond the abstract idea such as “computing device”, “processor”, “memory”, and “computer-readable storage media” performing operations.  These are generic computer components which perform generic computer functions.  Notably, these elements are the only recited elements beyond the abstract idea, but these additional elements, considered individually and in combination, do not integrate the abstract idea into a practical application when reading claims 1, 11, and 17 as a whole.
	The claimed invention does not recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; (3) implement the See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)). 
	The dependent claims do not recite limitations which would integrate the judicial exception into a practical application from the independent claim.  Therefore, the claims do not integrate the judicial exception into a practical application pursuant to Step 2A, Prong Two of the guidance.

2019 Revised Guidance, Step 2B
	Turning to step 2 of the Alice/Mayo framework, we look to whether the claims (a) add a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, or (b) simply append well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  2019 Revised Guidance, 84 Fed. Reg. at 56.
Considered individually or taken together as an ordered combination, the claim elements fail "to 'transform' the claimed abstract idea into a patent-eligible application."
Alice, 573 U.S. at221 (quoting Mayo, 132 S.Ct. at 1294, 1298). Beyond the abstract idea, the claims merely recite "well-understood, routine conventional activit[ies]," either by requiring conventional computer activities or routine data-gathering steps. Alice, 573 U.S. at 225 (quoting Mayo, 132 S.Ct. at 1294) (alterations in original).  

	Claim 1 recites “A method, performed by one or more computing devices, for automated data reconciliation and self-healing using machine learning, the method comprising: receiving an indication of a number of reconciliation iterations to perform, wherein the number of reconciliation iterations is two or more, wherein the number of reconciliation iterations is generated by a machine learning model, and wherein the number of reconciliation iterations changes dynamically based on prior reconciliation results; for each reconciliation iteration of the number of reconciliation iterations: performing reconciliation comprising checking consistency of integrated data in a target system against source data in a source system; and when a reconciliation error is found, performing a self-healing operation to correct the integrated data in the target system; and outputting reconciliation results from performing the reconciliations over the number of reconciliation iterations.”

	Claim 11 recites “One or more computing devices comprising: processors; and memory; the one or more computing devices configured, via computer-executable instructions, to perform operations for automated data reconciliation and self-healing using machine learning, the operations comprising: receiving an indication of a number of reconciliation iterations to perform, wherein the number of reconciliation iterations is two or more, wherein the number of reconciliation iterations is generated by a machine learning model, and wherein the number of reconciliation iterations changes dynamically based on prior reconciliation results; for each reconciliation iteration of the number of reconciliation iterations: performing reconciliation comprising checking 

	Claim 17 recites “One or more computer-readable storage media storing computer-executable instructions for execution on one or more computing devices to perform operations for automated data reconciliation and self-healing using machine learning, the operations comprising: receiving an indication of a number of reconciliation iterations to perform, wherein the number of reconciliation iterations is two or more, wherein the number of reconciliation iterations is generated by a machine learning model, and wherein the number of reconciliation iterations changes dynamically based on prior reconciliation results; for each reconciliation iteration of the number of reconciliation iterations: performing reconciliation comprising checking consistency of integrated data in a target system against source data in a source system; and when a reconciliation error is found, performing a self-healing operation to correct the integrated data in the target system; and providing reconciliation results to the machine learning model, wherein the reconciliation results are used by the machine learning model to dynamically adjust a number of reconciliation iterations to perform for future reconciliation.”

When viewed as a whole, nothing in the claims add significantly more (i.e., an inventive concept) to the abstract idea.  The claimed “computing device”, “processor”, 
These computer functions are well-understood, routine, and conventional activities.  See Intellectual Ventures 1 LLC v. Erie Indemnity Co., 850 F.3d 1315, 1329 (Fed. Cir. 2017) ("the remaining limitations recite routine computer functions, such as the sending and receiving information to execute the database search"); Electric Power Grp., 830 F.3d at 1355 ("Nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer, network, and display technology for gathering, sending, and presenting the desired information"); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2015) ("That a computer receives and sends the information over a network--with no further specification--is not even arguably inventive"); Alice, 573 U.S. at 224-26 (basic calculating, receiving, storing, sending information over networks insufficient to add an inventive concept).
That is, claims 1-20 at issue do not require any non-conventional computer components, or even a "'non-conventional and non-generic arrangement of known, conventional pieces," but merely call for performance of the claimed operations “on a set of generic computer components." Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1350 (Fed. Cir. 2016).



Allowable Subject Matter and 
Suggested Claim Amendments to Overcome the Rejection
Claims 1-20 would be allowable over the prior art of record if rewritten or amended to overcome the rejection under 35 U.S.C. 101 set forth in this Office action.

	After careful consideration of Applicant’s specification and the current form of claims 1-20, the examiner suggests the following claim amendments – which should be adopted in their entirety – to overcome the § 101 rejection:

The language of each of claims 6, 7, and 8 should be incorporated into independent claim 1.  Independent claims 11 and 17 should then be amended to conform to claim 1.
Claims 14, 15, and 19 should then be cancelled due to their similarity to either of claims 6 or 8.  It is noted that claim 17 currently recites an incomplete form of claim 6, but claim 17 will have been brought into conformity with amended claim 1 as discussed above.

Such an amended set of claims would satisfy the requirements of Step 2A, Prong Two of the 2019 PEG by reciting additional elements beyond the abstract idea, which when considered in combination with the other elements of the claim, would realize the improvements described in Applicant’s specification at paragraphs [016] & [017].  These paragraphs are reproduced in their entirety for convenience below:

[016] The automated technologies described herein can fully automate process of data integration, reconciliation, and/or self-healing. For example, the technologies can be used to automatically generate a number of iterations of reconciliation to perform (e.g., automatically generated by a machine learning model). The technologies can be used to automatically receive an indication of the number of iterations and automatically perform each iteration (e.g., comprising performing reconciliation and/or self-healing). The technologies can be used to automatically output reconciliation results (e.g., provide results for use by the machine learning model to automatically re-train the model).

[017] The technologies described herein provide advantages over typical solutions (e.g., solutions involving manual reconciliation or automated static reconciliation). For example, the automated data integration, reconciliation, and/or self-healing technologies 

Consider the following:
Claim 8 recites the element requiring the training of the machine learning model to predict a number of reconciliation iterations which will be needed to ensure the consistency of the integrated data compared to the original source data.  Without this element present, the machine learning model provided to the method of claim 1 could simply be a static table or model of iterations, and would result in the occurrence of the problem to be overcome described in paragraph [003] of the Specification and the failure to achieve the efficiencies described in paragraph [017] of the Specification.  However, claim 8 alone lacks retraining of the machine learning model with reconciliation results to achieve results-based dynamic adjustments.
Claims 6 and 7 recite elements requiring the retraining of the machine learning model adjusting the number of reconciliation iterations based on the reconciliation results for future reconciliation, and further clarifies that an incidence of increasing reconciliation errors during each reconciliation iteration requires an incremental increase in the future performance of iterations in the model.  This element achieves the 
	In conclusion, the claims as so amended per the suggestion above would, when considered as an ordered combination, recite additional elements that (1) improve a computer itself; (2) improve another technology or technical field; or (5) apply or use the abstract idea in some other meaningful way beyond generally linking the abstract idea's use to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. See Guidance, 84 Fed. Reg. at 55 (citing MPEP §§ 2106.05(a)­(c), (e)).

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance regarding the prior art: 

The prior art of record, US 2015/0046389 A1 by Dhayapule et al., teaches handling extract-transform-load (ETL) job mismatches as "exceptions." Exception handling may include the following steps: (i) determining a mismatch while running an extract-transform-load job with the mismatch being a mismatch of at least one of the following types: design time information mismatch, and/or operational metadata 

The prior art of record, USPN 10,324,947 B2 to Dey et al., teaches a data analysis server maintains database operation history data and context data for database operations performed on tables by a set of training users. The data analysis server builds predictive models for using the maintained data to recommend database operations and operands to a set of guided users. The data analysis server trains the predictive models by determining and weighting features derived from context data that are predictive of performing database operations to tables with similar context data. Using the predictive model, the data analysis server generates recommended database operations and operands based on context data received from a data analysis application of a guided user and sends the recommendations to the data analysis application for presentation to the guided user.

The prior art of record, USPN 10,437,855 B1 to Stronge et al., teaches a storage system having a plurality of storage devices. The storage system is associated with a target site and configured to participate in a cycle-based asynchronous replication process with a storage system of a source site. The storage system of the target site is configured to receive from the storage system of the source site, in respective ones of a plurality of cycles of the cycle-based asynchronous replication process, corresponding sets of differential data representing respective deltas between pairs of source site snapshots for respective pairs of the cycles. The storage system of the target site 

	The prior art of record, US 2021/0281655 A1 by Ogrinz et al., teaches cognitive automation-based engine processing to propagate data across multiple systems via a private network to overcome technical system, resource consumption, and architecture limitations. Data to be propagated can be manually input or extracted from a digital file. The data can be parsed by analyzing for correct syntax, normalized into first through sixth normal forms, segmented into packets for efficient data transmission, validated to ensure that the data satisfies defined formats and input criteria, and distributed into a plurality of data stores coupled to the private network, thereby propagating data without repetitive manual entry. The data may also be enriched by, for example, correcting for any errors or linking with other potentially related data. Based on data enrichment, recommendations of additional target(s) for propagation of data can be identified. Reports may also be generated. The cognitive automation may be performed in real-time to expedite processing.

However, the prior art of record does not anticipate, nor do they render obvious in any reasonable combination to one of ordinary skill in the art before the effective filing date of the claimed invention, the combination of limitations recited in independent claims 1, 11, & 17.  Thus, independent claims 1, 11 & 17 are patently distinct over the 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott A. Waldron whose telephone number is (571)272-5898. The examiner can normally be reached Monday - Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571)270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 



/Scott A. Waldron/Primary Examiner, Art Unit 2152                                                                                                                                                                                                        02/12/2022